Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses “a portable electronic device” in line 6-7. However, Claim 1, upon which Claim 2 is dependent, has a disclosure of “a portable electronic device” already in lines 5-6. In this case, there are two iterations of “a portable electronic device” so the Examiner does not know if this is supposed to pertain a portable electronic device different from the one disclosed in Claim 1 or to the same portable electronic device. For examination purposes, the Examiner will assume the applicant is referring to the same portable electronic device.
Claim 3 recites the limitation "the file" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The Examiner can not properly ascertain the context of the claim language or surmise what the applicant is attempting to convey with regard to “the file”. Further clarification would be required for the Examiner to properly examine the claim.
Claim 3 also further discloses “a portable electronic device” in line 6-7. However, Claim 1, upon which Claim 3 is dependent, has a disclosure of “a portable electronic device” already in lines 5-6. In this case, there are two iterations of “a portable electronic device” so the Examiner does not know if this is supposed to pertain a portable device different from the one disclosed in Claim 1 or to the same portable device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saintoyant et al., US 20060148594 in view of Hohteri, US 20140120960 (Hohteri)
Claim 1. 
Saintoyant discloses a method for monitoring the motion of a sport ball that has been impacted by an individual during the course of an athletic activity (Fig 5, Abstract, para 29. A soccer ball is a sports ball that can be impacted by an individual during a game of soccer.), the method comprising: 
the sport ball sampling motion data from its motion sensors (Abstract, para 3); 
the sport ball wirelessly transmitting the motion data to a portable electronic device (Abstract, para 3-4, 29).  
Saintoyant failed to disclose the sport ball saving the sampled motion data in a buffer. 
However, Hohteri discloses that when it comes to sensors being embedded within balls for sporting events (Abstract), sensor data can be stored in a data buffer for coping with situations where an object is subject to long sustained periods of rapid changes in motion and can help save power (para 29-30).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hohteri’s teachings with Saintoyant because it would allow for the storage of the motion data of Saintoyant’s invention since a soccer ball is subject to long sustained periods of rapid changes in motion and can help save power as taught by Hohteri.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saintoyant et al., US 20060148594 (Saintoyan) and Hohteri, US 20140120960 (Hohteri) in view of Crowley et al., US 20120029666 (Crowley)
Claim 2. 
Saintoyant and Hohteri disclose the method of claim 1, but failed to disclose further comprising: the sport ball, in response to determining that the sampled motion data has low variability, beginning to make entries in a file; the sport ball, in response to determining that the sampled motion data has high variability, beginning to save the sampled data in the file.
However, Crowley teaches of a motion sensing system that can be used for sensing motions of a sports balls via motion sensors within the ball (Abstract, para 34) that records and saves motion data related to said ball (para 34, 50, 67) that teaches, in response to determining that a sampled motion data has low variability, beginning to make entries in a file (Fig 4a-b, para 134-135. The figure depicts entries being made during the graph in which there is a still period where the ball is sitting still. The graph is interpreted as having low variability initially at 2-3 second motion data is consistent and there is very little change during that time frame. The motion data representing the ball when it is still is interpreted as entries to a file that would be later transmitted wirelessly to another device); the sport ball, in response to determining that the sampled motion data has high variability, beginning to save the sampled data in the file (Fig 4a-b, para 134-135. The figures depict large spikes in the motion data. The large spikes in the motion data is interpreted as having high variability from 3-6 seconds as it is a dramatic change and difference from the initial 2-3 seconds. The large spikes, are interpreted as the beginning of the motion data that are saved to a file that would be later transmitted wirelessly to another device); the sport ball wirelessly transmitting the contents of the file to a portable electronic device (para 34, 67) because it can help automatically identify characteristics of movement of a sports ball during athletic training drills, and of using such monitored motion to make determinations about physical ability of a test subject (para 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Crowley’s teachings with Saintoyant and Hohteri because it can help automatically identify characteristics of movement of a sports ball during athletic training drills, and of using such monitored motion to make determinations about physical ability of a test subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                             
/TRAMAR HARPER/Primary Examiner, Art Unit 3715